Case: 16-10282   Date Filed: 07/11/2017   Page: 1 of 7


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 16-10282
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 1:14-cv-00250-CG-M



ROOSEVELT WILLIAMS, JR.,

                                                           Plaintiff-Appellant,

                                versus

MONROE COUNTY DISTRICT ATTORNEY,
LISA LYNAM MCDONALD, et al.,

                                                        Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Southern District of Alabama
                      ________________________

                             (July 11, 2017)

Before JULIE CARNES, JILL PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 16-10282     Date Filed: 07/11/2017     Page: 2 of 7


      Roosevelt Williams, Jr., proceeding pro se, appeals the district court’s

dismissal of his amended complaint for failure to state a claim for relief and lack of

jurisdiction. Williams brought several claims under federal and state laws against

Monroe County (“County”), the Monroe County Courthouse (“Courthouse”), the

Monroe County Sheriff’s Department (“Sheriff’s Department”), the Monroe

County District Attorney (“District Attorney”), and three individuals, Lisa

McDonald, Jimmy McKinley, and James McKinley. Williams argues that he is

entitled to a jury trial on his claims, which are based on his physical confrontation

with the individuals at the Courthouse and his subsequent criminal assault charge.

      We review de novo a district court’s dismissal of a complaint for failure to

state a claim for relief. Brooks v. Warden, 800 F.3d 1295, 1300 (11th Cir. 2015).

In doing so, we accept all of the complaint’s factual allegations as true and

consider them in the light most favorable to the plaintiff. Id. The exercise of

supplemental jurisdiction is left to the discretion of the district court and is

reviewed for an abuse of discretion. PTA-FLA, Inc. v. ZTE USA, Inc., 844 F.3d
1299, 1304 (11th Cir. 2016).

      A complaint must contain “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The plaintiff must

plead “enough facts to state a claim to relief that is plausible on its face.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility


                                            2
               Case: 16-10282     Date Filed: 07/11/2017    Page: 3 of 7


when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The plaintiff must provide more than

labels, conclusions, and a formulaic recitation of the elements of the cause of

action. Twombly, 550 U.S. at 555 (stating that “[f]actual allegations must be

enough to raise a right to relief above the speculative level”). A pro se pleading is

liberally construed and is held to a less stringent standard than an attorney-drafted

pleading, but the “pleading must suggest (even if inartfully) that there is at least

some factual support for a claim.” Jones v. Fla. Parole Comm’n, 787 F.3d 1105,

1107 (11th Cir. 2015).

      The law of the state in which the district court is located generally

determines a party’s capacity to sue or be sued. Fed. R. Civ. P. 17(b)(3). A county

courthouse in Alabama is a building that is under the control of the county’s

commission. See Ala. Code § 11-14-2 (stating that the “county commission shall

have control of all property belonging to the county”); id. § 11-14-9 (stating that

the “county commission has charge of the courthouse”). “Under Alabama law, a

county sheriff’s department lacks the capacity to be sued.” Dean v. Barber, 951
F.2d 1210, 1215 (11th Cir. 1992) (citing White v. Birchfield, 582 So. 2d 1085,

1087 (Ala. 1991)).




                                           3
              Case: 16-10282     Date Filed: 07/11/2017    Page: 4 of 7


      The Eleventh Amendment provides sovereign immunity that prevents a

state, a state agency, or a state employee acting in an official capacity from being

sued in federal court without consent. Melton v. Abston, 841 F.3d 1207, 1233

(11th Cir. 2016). An Alabama district attorney is a state employee. Hooks v. Hitt,

539 So. 2d 157, 159 (Ala. 1988). A prosecutor has absolute immunity from being

sued for actions undertaken while functioning as an advocate for the government.

Rowe v. Fort Lauderdale, 279 F.3d 1271, 1279 (11th Cir. 2002) (stating that

absolute immunity applies to a prosecutor’s initiation of a criminal prosecution).

      The district court did not err by dismissing Williams’s claims against both

the Courthouse, which is a building, and the Sheriff’s Department, which lacks the

capacity to be sued. See Ala. Code § 11-14-9; Dean, 951 F.2d at 1215. The

district court did not err by dismissing Williams’s claims against the District

Attorney because Eleventh Amendment immunity bars claims against the Monroe

County District Attorney’s Office and its District Attorneys acting in their official

capacities. See Melton, 841 F.3d at 1233. In addition, absolute immunity bars

claims against the District Attorney for charging Williams with assault. See Rowe,
279 F.3d at 1279.

      Title 42 U.S.C. § 1983 creates a private right of action to remedy a violation

of a right, privilege, or immunity secured by the United States Constitution and

federal laws. See 42 U.S.C. § 1983. “To establish a claim under § 1983, a plaintiff


                                          4
              Case: 16-10282     Date Filed: 07/11/2017    Page: 5 of 7


must demonstrate that a person acting under color of state law deprived him of a

federal right.” Bailey v. Wheeler, 843 F.3d 473, 480 (11th Cir. 2016). “A person

acts under color of state law when he acts with authority possessed by virtue of his

employment with the state” or when the manner of his conduct “makes clear that

he was asserting the authority granted him and not acting in the role of a private

person.” Myers v. Bowman, 713 F.3d 1319, 1329-30 (11th Cir. 2013) (quotations

omitted).

      A county in Alabama is a corporate entity that acts through its governing

body, the county commission. Cook v. Cty. of St. Clair, 384 So. 2d 1, 5 (Ala.

1980). To impose § 1983 liability on a municipality, a plaintiff must show that the

municipality had a custom or policy that constituted deliberate indifference to his

constitutional rights and caused a violation of those rights. T.W. ex rel. Wilson v.

Sch. Bd. of Seminole Cty., 610 F.3d 588, 603 (11th Cir. 2010). A municipality’s

liability under § 1983 “is limited to action for which the municipality is actually

responsible.” Hill v. Cundiff, 797 F.3d 948, 977 (11th Cir. 2015) (quotation

omitted). “[L]ocal governments can never be liable under § 1983 for the acts of

those whom the local government has no authority to control.” Turquitt v.

Jefferson Cty., 137 F.3d 1285, 1292 (11th Cir. 1998) (en banc).

      Williams did not allege facts demonstrating a plausible § 1983 claim against

the County because he did not assert that the County had a custom or policy that


                                          5
               Case: 16-10282     Date Filed: 07/11/2017    Page: 6 of 7


caused a violation of his constitutional rights. See T.W., 610 F.3d at 603. Williams

also did not assert that the County had any authority to control the actions of

McDonald or the McKinleys, and therefore he did not allege facts demonstrating

the County can be held liable under § 1983 for those individuals’ actions. See

Turquitt, 137 F.3d at 1292. Finally, Williams did not assert that McDonald or the

McKinleys were at any time acting under color of state law, and thus he did not

allege facts demonstrating a plausible § 1983 claim against those individuals. See

Bailey, 843 F.3d at 480.

      “A private citizen lacks a judicially cognizable interest in the prosecution or

nonprosecution of another.” Smith v. Shook, 237 F.3d 1322, 1324 (11th Cir. 2001)

(alteration and quotation omitted). Williams also raised claims against the County,

McDonald, and the McKinleys for violations of federal criminal laws, but he lacks

a judicially cognizable interest in any of the parties being criminally prosecuted.

See Smith, 237 F.3d at 1324. The district court did not err by dismissing all of

Williams’s federal claims for failure to state a claim for relief.

      A federal district court has supplemental jurisdiction over all claims that

form part of the same case or controversy as claims over which the court has

original jurisdiction. 28 U.S.C. § 1367(a). A district court may decline to exercise

supplemental jurisdiction over a claim if the court has dismissed all claims over

which it has original jurisdiction. Id. § 1367(c)(3).


                                           6
              Case: 16-10282     Date Filed: 07/11/2017   Page: 7 of 7


      Because the district court properly dismissed all of the federal claims, the

district court did not abuse its discretion by declining to exercise supplemental

jurisdiction over Williams’s remaining state law claims. See 28 U.S.C.

§ 1367(c)(3). We therefore affirm the district court’s dismissal of the amended

complaint.

      AFFIRMED.




                                          7